UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1930




In Re:       CHRISTOPHER BERNARD JONES,

                                                           Petitioner.




         On Petition for Writ of Mandamus (6:06-cv-02202-PMD)


Submitted:    December 13, 2007           Decided:   December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Bernard Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher     Bernard    Jones    petitions    for     a   writ   of

mandamus seeking review of several district court decisions in a

pending civil action.       We conclude that Jones is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic     remedy    and   should    only     be   used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Jones is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument   because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      - 2 -